                       Case 1:16-cv-08779-ER Document 79 Filed 10/15/18 Page 1 of 4




Adam M. Marshall, Esq.
amarshall@kdvlaw.com




                                                       October 15, 2018
       Via ECF
       Honorable Edgardo Ramos, U.S.D.J.
       United States District Court
       Southern District of New York
       40 Foley Square, Courtroom 619
       New York, NY 10007

                 Re:      Hunter v. Palisades Acquisition XVI, L.L.C., et al.
                          Case No. 1:16-cv-8779 (ER)

       Dear Judge Ramos:

               This firm represents defendants Sharinn & Lipshie, P.C. (“S&L”) and Harvey Sharinn
       (“Sharinn”) (collectively, the “S&L Defendants”) in the above matter. We write to respond to the
       October 10, 2018 letter filed by counsel for plaintiff Patricia Hunter’s (“Plaintiff”), wherein
       Plaintiff requests that tomorrow afternoon’s Rule 16 initial conference “double as a Local Rule
       37.2 pre-motion conference to compel discovery.” (ECF Doc. 76 at 1).

               The S&L Defendants have no objection to discussing the issues raised in Plaintiff’s letter
       during tomorrow’s conference. But, as set forth below, Plaintiff’s proposed motion to compel is
       largely baseless as it relates to the S&L Defendants. We are particularly disturbed by counsel’s
       mischaracterizations of Judge Netburn’s rulings in Molgora v. Sharinn & Lipshie, P.C., 1:17-cv-
       3766-SN (S.D.N.Y.), as well as omissions relating to the discovery produced by the S&L
       Defendants in that action.

                          Discovery Regarding “S&L Collection and Judgment Volume”

               We first address Plaintiff’s arguments relating to S&L’s “collection and judgment
       volume.” Plaintiff contends she is entitled to “documents showing the volume of information
       subpoenas, bank restraints, garnishments, lawsuits, and collection letters S&L sends out every
       year, and the name of the attorney(s) under whose name each document goes out.” (ECF Doc. 76
       at 2). In addition, Plaintiff asserts that she is entitled to “the number of judgment accounts” S&L
       sought to collect on, as well as “the face value and amount of money made on these judgments,
       [and] the amount of money that went to each entity as a result.” (Id).

              As a threshold matter, most of the above-described discovery is irrelevant and overbroad.
       To refresh this Court’s recollection, in this action the S&L Defendants are accused of enforcing a
       vacated civil court judgment against Plaintiff between November 11, 2015 (when an information
            Case 1:16-cv-08779-ER Document 79 Filed 10/15/18 Page 2 of 4
Hon. Edgardo Ramos
Case No. 16-cv-8779 (ER)
October 15, 2018
Page 2 of 4

subpoena and restraining notice was issued to Plaintiff’s bank) and January 2016 (when the
restraint was lifted and Plaintiff’s funds were returned). (See Second Amended Complaint, ECF
Doc. 75, at ¶¶ 66, 121-25). S&L was not even the law firm that represented the Plaintiff’s creditor
(Palisades) in the underlying lawsuit to obtain the judgment. Yet, in her Third Request for
Production of Documents, Plaintiff has demanded documents concerning S&L’s collection
activities going back as far as 2012 and continuing well after the events in question. (See Pl. Ex.
G., ECF Doc. 76-7 at RFP Nos. 13-15, 21-26). This sort of annualized, aggregate data provides
no insight into whether S&L attorneys engaged in a “meaningful review” of Plaintiff’s file before
issuing the information subpoena and restraining notice on November 11, 2015. Moreover,
Plaintiff has sought information regarding categories of documents (lawsuits, summons and
complaints, collection letters and income executions) that are not even at issue in this case.

        Contrary to opposing counsel’s suggestion, Plaintiff’s requests are a far cry from the
discovery authorized by Judge Netburn in the Molgora action. In Molgora, Judge Netburn merely
directed S&L to prepare its corporate designee “to testify to the volume of judgments S&L
collected on for a period [of] three years before the filing of Plaintiff’s complaint.” (See Exhibit
“1” at 2) (emphasis added).1 And when the plaintiff in Molgora (represented by Mr. Keshavarz)
subsequently sought additional information concerning the volume of collection activity S&L
undertook over that same three-year period (i.e., beyond the number of judgments S&L managed
to collect on), Judge Netburn rightly determined that the information was of such tangential
relevance that the Court narrowed the period to one-year and allowed S&L to provide the
information via a sworn declaration. (See Exhibit “2” at 2).

        Furthermore, providing the requested discovery would impose an undue burden on S&L.
As the Court is aware, S&L has been in bankruptcy since February 8, 2018. On August 22, 2018,
that bankruptcy case was converted from a Chapter 11 reorganization to a Chapter 7 liquidation.
(See Exhibit “3”). S&L already provided multiple sworn declarations to Plaintiff’s counsel, in
connection with the Molgora action, containing statistical data regarding S&L collections and
judgment accounts from May 24, 2015 through May 24, 2016, as well as the identities of attorneys
employed by S&L over that period. (See Exhibit “4”). Obviously, that timeframe encompasses
the period at issue in this case (November 2015 to January 2016). There is no reason for S&L to
reinvent the wheel in this case, especially in light of the fact that the company was liquidated.

                              Discovery Regarding “Pattern and Practice”

       Plaintiff next seeks “more information,” including “consumer files and all documents
within [the S&L Defendants’] possession, custody, or control,” concerning: (1) Rathburn v.
Sharinn & Lipshie, P.C., Case No. 4:10-cv-4449 (S.D. Tex.); (2) Johnson v. Asset Acceptance,
LLC, Case No. 1:17-cv-6226-JFK-HBP (S.D.N.Y.); and (3) That’s Entertainment v. Sharinn &
Lipshie, P.C., Case No. 1:06-cv-1022-AKH (S.D.N.Y.). (See ECF Doc. 76 at 3; see also Pl. Ex.


1
  The Court in Molgora specifically rejected the plaintiff’s argument that value of the judgments or amounts collected
thereon were relevant. (See Exhibit “1” at 2) (“S&L is not required to produce a witness to testify to the dollar amounts
of these judgments (in the aggregate or otherwise.”)).
            Case 1:16-cv-08779-ER Document 79 Filed 10/15/18 Page 3 of 4
Hon. Edgardo Ramos
Case No. 16-cv-8779 (ER)
October 15, 2018
Page 3 of 4

F., ECF Doc. 76-6 at RFP Nos. 15). Plaintiff characterizes these lawsuits as “alleging that S&L
engaged in similar misconduct as in the case at bar.” (ECF Doc. 76 at 3).

       This aspect of Plaintiff’s proposed motionreally is frivolous. To begin with, Plaintiff’s
counsel deposed S&L about the Rathburn and Johnson cases in the Molgora action.2 Plaintiff’s
counsel is readily aware of the fact that neither Rathburn nor Johnson involved allegations that
S&L failed to serve a § 1692g notice. (See Exhibits “5” and “6”). Moreover, as S&L’s Rule
30(b)(6) witness testified, neither case involved S&L collecting on a vacated judgment, the
alleged FDCPA violation in this case. (See Exhibit “7” at 238:6 to 241:5).

         Plaintiff’s demand for documents concerning the That’s Entertainment case is even worse.
According to Plaintiff, the That’s Entertainment case involved allegations of S&L abandoning its
legal representation of one of its former clients, as well as S&L’s having allegedly commenced
litigation and obtained judgments against improper parties. (ECF Doc. 76 at 4). Such allegations
have nothing to do with this action, wherein S&L did not represent Plaintiff (and, in fact, was the
exact opposite — representing a client who was adverse to her)) and where all of S&L’s alleged
conduct with respect to Plaintiff occurred post-judgment. It is no wonder why Judge Netburn
rejected the plaintiff’s request for the same fishing expedition discovery in Molgora. (See Exhibit
“1” at 3).

                              Discovery Regarding Defendants’ Net Worth

        Plaintiff also seeks documents and information relating to the S&L Defendants’ income,
assets and net worth, including tax returns and “all” bank account statements for the years 2015
through 2017, as well as other “documents” showing annual income for the years 2014 through
2017. (See Pl. Ex. F, ECF Doc. 76-6, RFP Nos. 6-9). Plaintiff claims the information is relevant
for calculating punitive damages. (ECF Doc. 76 at 4).

       First, given that S&L is liquidating and Sharinn is effectively retired, such discovery is of
next to no value at this juncture. Second, courts in this Circuit have recognized on numerous
occasions that sensitive financial discovery of this sort, which is only relevant to calculating
punitive damages, should be deferred until after summary judgment. See e.g., Pasternak v. Dow
Kim, 275 F.R.D. 461, 463 (S.D.N.Y. 2011); Wenning v. On-Site Manager, Inc., 2015 U.S. Dist.
LEXIS 115783, at *12 (S.D.N.Y. Aug. 26, 2015); Copantila v. Fiskardo Estiatorio, Inc., 2010 U.S.
Dist. LEXIS 33430, at *47-48 (S.D.N.Y. Apr. 5, 2010).




2
  As noted in Judge Netburn’s February 6, 2018 order, S&L was directed to prepare its Rule 30(b)(6) witness to testify
about those cases because the plaintiff (again, represented by Mr. Keshavarz) had represented in his motion papers
that that Rathburn and Johnson “involve[d] claims of S&L seeking to execute on judgments that had previously been
vacated or failing to provide a 1692g notice.” Judge Netburn was unable to confirm the truthfulness of that proposition
from the parties’ submissions. (See Exhibit “1” at 3).
            Case 1:16-cv-08779-ER Document 79 Filed 10/15/18 Page 4 of 4
Hon. Edgardo Ramos
Case No. 16-cv-8779 (ER)
October 15, 2018
Page 4 of 4

                                 Discovery Regarding Collection Notes

       Plaintiff’s counsel makes much of the redactions to S&L’s internal collection notes
concerning Plaintiff’s account. (ECF Doc. 76 at 2-3).3 As was the case in Molgora, the S&L
Defendants are more than willing to produce the notes for in camera inspection.

                                      Depositions on Dates Certain

        Lastly, Plaintiff seeks an order compelling the various defendants (including the S&L
Defendants) to appear for depositions on dates certain, as early as October 19 and October 22.
(ECF Doc. 76 at 2). Plaintiff cites no authority to support granting such relief in lieu of the “on or
before” dates customarily used in scheduling orders. Nor, for that matter, has Plaintiff offered a
rationale for insisting that depositions be held this month – indeed next week – given Plaintiff’s
purported need for numerous categories of documents.

         Plaintiff’s counsel has used this tactic before. In Molgora, for example, counsel repeatedly
filed letter motions on the eve of depositions seeking to compel the production of documents of
dubious (if any) relevance, claiming that the requested material was essential to proceeding. That
strategy only served to fragment discovery and unnecessarily burden the parties and the Court with
motion practice. We submit that the more prudent course of action is to set a schedule which
allows document discovery to be largely if not entirety resolved prior to depositions.

       As a final point, if depositions are to be scheduled tomorrow afternoon, then Plaintiff must
provide a date to be deposed as well.

        We thank the Court for its consideration.

                                                    Very truly yours,
                                                    Kaufman Dolowich & Voluck, LLP


                                           By:      /s/ Adam M. Marshall
                                                    Adam M. Marshall, Esq.




cc:     All Counsel of Record via ECF




3
 Opposing counsel has gone so far as to publicly file the collection notes produced in Molgora for the purposes of
comparison. (See Pl. Ex. R, ECF Doc. 76-18). We trust they obtained Mr. Molgora’s permission.
